By the Court—
BROWN, C. J.,
delivering the opinion.
We can not say that the Judge on the trial of this case gave the Ordinance of 186S in charge to the jury as distinctly as it should have been done. But we hold that the defendant was the party who had a right to complain. As the jury found the specie value of the Confederate notes at the time of the loan, we think substantial justice has been done.
If the charge is wrong, and the verdict clearly right, we will not grant a new trial because the jury did not 'find in conformity to the charge.
Judgment affirmed.